Name: Commission Delegated Regulation (EU) NoÃ 887/2013 of 11Ã July 2013 replacing Annexes II and III to Regulation (EU) NoÃ 211/2011 of the European Parliament and of the Council on the citizensÃ¢ initiative
 Type: Delegated Regulation
 Subject Matter: documentation;  political framework;  parliamentary proceedings;  European construction;  information technology and data processing
 Date Published: nan

 18.9.2013 EN Official Journal of the European Union L 247/11 COMMISSION DELEGATED REGULATION (EU) No 887/2013 of 11 July 2013 replacing Annexes II and III to Regulation (EU) No 211/2011 of the European Parliament and of the Council on the citizens initiative THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens initiative (1), and in particular Article 16 thereof, Whereas: (1) Article 4(1) of Regulation (EU) No 211/2011 provides that the organisers of a proposed citizens initiative are required to register it with the Commission, providing the information set out in Annex II to that Regulation. (2) The information in Annex II needs to be modified in order to facilitate the verification by the Commission that the criteria for registration set out in point (a) of Article 4(2) are fulfilled, ensure an appropriate administrative handling of the registration requests and facilitate communication between the organisers and the Commission throughout the citizens initiative procedure. (3) Six Member States requested modifications in the data required in the forms set out in Annex III to Regulation (EU) No 211/2011. (4) The Commission is empowered to amend Annexes II and III to the Regulation in accordance with Article 290 TFEU. As regards Annex III, the Commission should take into account information forwarded to it by Member States. (5) Several organisers of initiatives registered with the Commission are currently collecting statements of support in accordance with Article 5 of Regulation (EU) No 211/2011; it is necessary to allow them to equally use the forms as set out in Annex II to this Regulation and their previous versions, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 211/2011 is amended as follows: (a) Annex II is replaced by the text set out in Annex I to this Regulation; (b) Annex III is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Forms complying with Annex III to Regulation (EU) No 211/2011 in the version in force prior to the entry into force of this Regulation may continue to be used for the collection of statements of support from signatories for proposed citizens initiatives which have been registered in accordance with Article 4 of Regulation (EU) No 211/2011 before the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 65, 11.3.2011, p. 1. ANNEX I ANNEX II REQUIRED INFORMATION FOR REGISTERING A PROPOSED CITIZENS INITIATIVE 1. The title of the proposed citizens initiative, in no more than 100 characters; 2. The subject matter, in no more than 200 characters; 3. A description of the objectives of the proposed citizens initiative on which the Commission is invited to act, in no more than 500 characters; 4. The provisions of the Treaties considered relevant by the organisers for the proposed action; 5. The full names, postal addresses, nationalities and dates of birth of the seven members of the citizens committee, indicating specifically the representative and the substitute as well as their e-mail addresses and telephone numbers (1); 6. Documents that prove the full names, postal addresses, nationalities and dates of birth of each of the seven members of the citizens committee; 7. All sources of support and funding for the proposed citizens initiative at the time of registration (1). Organisers may provide more detailed information on the subject, objectives and background to the proposed citizens initiative in an annex. They may also, if they wish, submit a draft legal act. (1) Privacy statement: in accordance with Article 11 of Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data, data subjects are informed that these personal data are compiled by the Commission for the purpose of the procedure in respect of the proposed citizens initiative. Only the full names of the organisers, the e-mail addresses of the contact persons and information relating to the sources of support and funding will be made available to the public in the Commissions online register. Data subjects are entitled to object to the publication of their personal data on compelling legitimate grounds relating to their particular situation, and to request the rectification of that data at any time and its removal from the Commissions online register after the expiry of a period of two years from the date of registration of the proposed citizens initiative. ANNEX II ANNEX III STATEMENT OF SUPPORT FORM  PART A (1) (for Member States that do not require the provision of a personal identification number/personal identification document number) STATEMENT OF SUPPORT FORM  PART B (1) (for Member States that require the provision of a personal identification number/personal identification document number) PART C 1. Requirements for the Member States that do not require the provision of a personal identification number/personal identification document number (statement of support form  Part A): Member State Signatories whose statement of support is to be submitted to the Member State concerned Belgium  residents in Belgium  Belgian nationals residing outside the country if they have informed their national authorities of their place of residence Denmark  residents in Denmark  Danish nationals residing outside the country if they have informed their national authorities of their place of residence Germany  residents in Germany  German nationals residing outside the country if they have informed their national authorities of their place of residence Estonia  residents in Estonia  Estonian nationals residing outside the country Ireland  residents in Ireland Luxembourg  residents in Luxembourg  Luxembourgish nationals residing outside the country if they have informed their national authorities of their place of residence Netherlands  residents in the Netherlands  Dutch nationals residing outside the country Slovakia  residents in Slovakia  Slovak nationals residing outside the country Finland  residents in Finland  Finnish nationals residing outside the country United Kingdom  residents in the United Kingdom 2. List of Member States that require the provision of one of the personal identification numbers/personal identification document numbers specified below and issued by the Member State concerned (statement of support form  Part B): BULGARIA  Ã Ã ´Ã ¸Ã ½Ã µÃ ½ Ã ³ÃÃ °Ã ¶Ã ´Ã °Ã ½Ã Ã ºÃ ¸ Ã ½Ã ¾Ã ¼Ã µÃ (personal number) CZECH REPUBLIC  ObÃ anskÃ ½ prÃ ¯kaz (national identity card)  CestovnÃ ­ pas (passport) GREECE  Ã Ã µÃ »Ã Ã ¯Ã ¿ Ã Ã Ã Ã Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã ¤Ã ±Ã Ã Ã Ã Ã ·Ã Ã ±Ã  (identity card)  Ã Ã ¹Ã ±Ã ²Ã ±Ã Ã ®Ã Ã ¹Ã ¿ (passport)  Ã Ã µÃ ²Ã ±Ã ¯Ã Ã Ã · Ã Ã ³Ã ³Ã Ã ±Ã Ã ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã Ã ½ Ã .Ã ./Ã Ã ³Ã ³Ã Ã ±Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã  Ã ¼Ã Ã ½Ã ¹Ã ¼Ã ·Ã  Ã ´Ã ¹Ã ±Ã ¼Ã ¿Ã ½Ã ®Ã  ÃÃ ¿Ã »Ã ¯Ã Ã · Ã .Ã . (residence certificate/permanent residence certificate) SPAIN  Documento Nacional de Identidad (identity card)  Pasaporte (passport)  NÃ ºmero de Identidad de Extranjero, de la tarjeta o certificado, correspondiente a la inscripciÃ ³n en el Registro Central de Extranjeros (foreigners identification number (NIE), of the card or certificate, corresponding to the registration in the Foreigners Central Registry) FRANCE  Passeport (passport)  Carte nationale didentitÃ © (national identity card) CROATIA  Ozone identifikacijski broj (personal identification number) ITALY  Passaporto (passport), inclusa lindicazione dellautoritÃ di rilascio (including issuing authority)  Carta di identitÃ (identity card), inclusa lindicazione dellautoritÃ di rilascio (including issuing authority) CYPRUS  Ã Ã µÃ »Ã Ã ¯Ã ¿ Ã ¤Ã ±Ã Ã Ã Ã Ã ·Ã Ã ±Ã  (identity card of the national or resident)  Ã Ã ¹Ã ±Ã ²Ã ±Ã Ã ®Ã Ã ¹Ã ¿ (passport) LATVIA  Personas kods (personal identification number) LITHUANIA  Asmens kodas (personal number) HUNGARY  szemÃ ©lyazonosÃ ­tÃ ³ igazolvÃ ¡ny (identity card)  Ã ºtlevÃ ©l (passport)  szemÃ ©lyi azonosÃ ­tÃ ³ szÃ ¡m (szemÃ ©lyi szÃ ¡m) (personal identification number) MALTA  Karta tal-IdentitÃ (identity card) AUSTRIA  Reisepass (passport)  Personalausweis (identity card) POLAND  Numer ewidencyjny PESEL (PESEL identification number) PORTUGAL  Bilhete de identidade (identity card)  Passaporte (passport)  CartÃ £o de CidadÃ £o (citizens card) ROMANIA  carte de identitate (identity card)  paÃaport (passport)  certificat de Ã ®nregistrare (registration certificate)  carte de rezidenÃ Ã  permanentÃ  pentru cetÃ Ã enii UE (permanent residence card for EU citizens)  Cod Numeric Personal (personal identification number) SLOVENIA  Enotna matiÃ na Ã ¡tevilka obÃ ana (personal identification number) SWEDEN  Personnummer (personal identification number)